Exhibit 10.1



SEVENTH AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT
This SEVENTH AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT (this
“Amendment”) is dated as of December 1, 2015, and is entered into by and among
TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as Parametric
Sound Corporation (“Parametric”), VOYETRA TURTLE BEACH, INC., a Delaware
corporation (“Voyetra”; and together with Parametric, individually, “US
Borrower,” and individually and collectively, jointly and severally, “US
Borrowers”), TURTLE BEACH EUROPE LIMITED, a company limited by shares and
incorporated in England and Wales with company number 03819186 (“Turtle Beach,”
also referred to hereinafter as “UK Borrower”; and together with US Borrowers,
individually, “Borrower,” and individually and collectively, “Borrowers”), VTB
HOLDINGS, INC., a Delaware corporation (“VTB” or “US Guarantor”; and together
with US Borrowers, individually, a “UK Guarantor,” and individually and
collectively, jointly and severally, “UK Guarantors”; UK Guarantors and US
Guarantor, individually, a “Guarantor,” and individually and collectively,
“Guarantors”), the financial institutions party hereto as lenders (collectively,
“Lenders”), and BANK OF AMERICA, N.A., a national banking association, as
administrative agent, collateral agent and security trustee for Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”).
WHEREAS, Borrowers, Guarantors, Agent, and Lenders have entered into that
certain Loan, Guaranty and Security Agreement (as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”), dated as of
March 31, 2014; and
WHEREAS, Borrowers have requested that Agent and Lenders agree to enter into
certain amendments to the Loan Agreement.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I


DEFINITIONS


Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.
ARTICLE II


AMENDMENTS TO LOAN AGREEMENT


2.01.    New/Amended Definitions.
(a)    Section 1.1 of the Loan Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:
Headset Division EBITDA: for any period, EBITDA for the Headset Division (as
deterimined in a manner consistent with the definition of “EBITDA” above, but
solely with respect to items attributable to the Headset Division); provided,
however, the calculation of EBITDA for the Headset Division shall be determined
in accordance with the methodology used in the projections delivered to Agent on
or




--------------------------------------------------------------------------------




prior to the Seventh Amendment Effective Date or in such other manner acceptable
to Agent.
Hypersound Division EBITDA: for any period, EBITDA for the Hypersound Division
(as determined in a manner consistent with the definition of “EBITDA” above, but
solely with respect to items attributable to the Hypersound Division); provided,
however, the calculation of EBITDA for the Hypersound Division shall be
determined in accordance with methodology used in the projections delivered to
Agent on or prior to the Seventh Amendment Effective Date or in such other
manner acceptable to Agent in its discretion.
Seventh Amendment: that certain Seventh Amendment to Loan, Guaranty and Security
Agreement, dated as of December 1, 2015, by and among Borrowers, Guarantors,
Lenders and Agent.
Seventh Amendment Effective Date: as defined in the Seventh Amendment.
Seventh Amendment Specified Mandatory Prepayment Date: as defined in the Seventh
Amendment.
(b)    The definition of “Cure Amount” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety.
(c)    The definition of “Cure Availability Block” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety.
(d)    The definition of “Cure Expiration Date” set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety.
(e)    The definition of “Cure Month” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety.
(f)    The definition of “Cure Net Proceeds” set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety.
(g)    The definition of “Cure Notice Date” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety.
(h)    The definition of “Revolver Cure Net Proceeds” set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety.
(i)    The definition of “Seasonal Availability Block” set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:
Seasonal Availability Block: (i) for the period commencing on (and including)
February 15 of each calendar year and ending on (and including) March 16 of such
calendar year (other than for calendar year 2016, as set forth in (ii) hereof),
$8,000,000, (ii) for the period commencing on (and including) February 15, 2016,
through (and including) March 16, 2016, zero (0), and (iii) at all other times,
zero (0).

2

--------------------------------------------------------------------------------




(j)    The definition of “Simultaneous Equity Cure” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety.
(k)    The definition of “Specified Financial Covenants” set forth in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety.
(l)    The definition of “Term Loan Cure Net Proceeds” set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety.
(m)    The definition of “UK Borrowing Base” set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and the following is inserted
in lieu thereof:
UK Borrowing Base: on any date of determination, a Dollar Equivalent amount
equal to the lesser of (a) the aggregate UK Revolver Commitments or (b) the UK
Accounts Formula Amount, plus the UK Inventory Formula Amount, minus the UK
Availability Reserve.
(n)    The definition of “US Borrowing Base” set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and the following is inserted
in lieu thereof:
US Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the aggregate US Revolver Commitments, minus the Temporary Availability
Block, minus the Seasonal Availability Block, or (b) the sum of the US Accounts
Formula Amount, plus the US Inventory Formula Amount, minus the US Availability
Reserve, minus the Temporary Availability Block, minus the Seasonal Availability
Block; provided that the Accounts and Inventory of Parametric shall not be
included in the US Borrowing Base until Agent has completed its business due
diligence with respect to such assets and the results of such due diligence are
satisfactory to Agent in its Permitted Discretion.
(o)    The definition of “US Term Loan Deficiency Reserve” set forth in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
US Term Loan Deficiency Reserve: As of any date of determination by Agent based
on the most recent Term Borrowing Base Certificate (as defined in the Term Loan
Agreement) delivered to Agent by the US Borrowers (subject to adjustments
thereto made by the Term Agent), an amount equal to the greater of (a) $0 and
(b) the amount, if any, by which (i) the aggregate US Term Exposure (as defined
in the Term Loan Agreement) at such time exceeds (ii) the result of (x) the US
Borrowing Base (as defined in the Term Loan Agreement) minus (y) the result of
(A) the US Inventory Formula Amount, plus (B) the US Accounts Formula Amount,
minus (C) the Temporary Availability Block, minus (D) the Seasonal Availability
Block, minus (E) the US Availability Reserve (but excluding the US Term Loan
Deficiency Reserve).
2.02.    Amendment to Section 5.3.3. Section 5.3.3 of the Loan Agreement is
hereby deleted in its entirety and the following is inserted in lieu thereof:
[Reserved].

3

--------------------------------------------------------------------------------




2.03.    Amendments to Section 10.3.     Section 10.3 of the Loan Agreement is
hereby amended as follows:
(a)    Section 10.3.1 of the Loan Agreement is hereby deleted in its entirety
and the following is inserted in lieu thereof:
EBITDA.
(a)    Commencing with the month ending December 31, 2015, maintain an EBITDA
(measured monthly as of the last day of each month on a period-to-date basis for
the period commencing on November 1, 2015, and ending on the measurement date
for all measurement dates on or prior to October 31, 2016, and on a trailing
twelve (12)-month basis for all measurement dates thereafter) in the amount set
forth below for each such month:
Testing Date
Required EBITDA
December 31, 2015
$8,000,000
January 31, 2016
$4,774,000
February 29, 2016
$2,050,000
March 31, 2016
($1,512,000)
April 30, 2016
($3,737,000)
May 31, 2016
($5,709,000)
June 30, 2016
($7,777,000)
July 31, 2016
($9,046,000)
August 31, 2016
($8,573,000)
September 30, 2016
($7,889,000)
October 31, 2016
($3,637,000)
November 30, 2016
($3,091,000)
December 31, 2016
($1,673,000)
January 31, 2017
($924,000)
February 28, 2017
($79,000)
March 31, 2017
$1,968,000



(b)    Commencing with the month ending April 30, 2017, maintain an EBITDA
(measured on a trailing twelve (12)-month basis) in an amount at least ninety
percent (90%) of the monthly projected EBITDA set forth in projections delivered
by Borrowers to Agent and accepted by Agent in writing.
(b)    Section 10.3.2 of the Loan Agreement is hereby deleted in its entirety
and the following is inserted in lieu thereof:
[Reserved].
(c)    Section 10.3 of the Loan Agreement is hereby amended to insert the
following new Sections 10.3.5 and 10.3.6 immediately after Section 10.3.4
contained therein:

4

--------------------------------------------------------------------------------




10.3.5    Alternate Minimum Headset Division EBITDA.
(a)Commencing with the month ending December 31, 2015, maintain an Headset
Division EBITDA (measured monthly as of the last day of each month on a
period-to-date basis for the period commencing on November 1, 2015, and ending
on the measurement date for all measurement dates on or prior to October 31,
2016, and on a trailing twelve (12)-month basis for all measurement dates
thereafter) in the amount set forth below for each such month:
Testing Date
Required Headset Division EBITDA
December 31, 2015
$10,760,000
January 31, 2016
$8,824,000
February 29, 2016
$7,363,000
March 31, 2016
$5,044,000
April 30, 2016
$3,939,000
May 31, 2016
$3,045,000
June 30, 2016
$1,989,000
July 31, 2016
$1,644,000
August 31, 2016
$2,981,000
September 30, 2016
$4,472,000
October 31, 2016
$9,346,000
November 30, 2016
$8,917,000
December 31, 2016
$9,584,000
January 31, 2017
$9,693,000
February 28, 2017
$9,553,000
March 31, 2017
$10,555,000



(b)
Commencing with the month ending April 30, 2017, maintain an Headset Division
EBITDA (measured on a trailing twelve (12)-month basis) in an amount at least
ninety percent (90%) of the monthly projected Headset Division EBITDA set forth
in projections delivered by Borrowers to Agent and accepted by Agent in writing.

10.3.6    Minimum Hypersound Division EBITDA.
(a)Commencing with the month ending December 31, 2015, maintain an Hypersound
Division EBITDA (measured monthly as of the last day of each month on a
period-to-date basis for the period commencing on November 1, 2015, and ending
on the measurement date for all measurement dates on or prior to October 31,
2016, and on a trailing twelve (12)-month basis for all measurement dates
thereafter) in the amount set forth below for each such month:



5

--------------------------------------------------------------------------------




Testing Date
Required Hypersound Division EBITDA
December 31, 2015
($2,760,000)
January 31, 2016
($4,051,000)
February 29, 2016
($5,313,000)
March 31, 2016
($6,555,000)
April 30, 2016
($7,676,000)
May 31, 2016
($8,754,000)
June 30, 2016
($9,766,000)
July 31, 2016
($10,689,000)
August 31, 2016
($11,553,000)
September 30, 2016
($12,361,000)
October 31, 2016
($12,983,000)
November 30, 2016
($12,009,000)
December 31, 2016
($11,258,000)
January 31, 2017
($10,617,000)
February 28, 2017
($9,632,000)
March 31, 2017
($8,587,000)



(b)
Commencing with the month ending April 30, 2017, maintain an Hypersound Division
EBITDA (measured on a trailing twelve (12)-month basis) in an amount at least
ninety percent (90%) of the monthly projected Hypersound Division EBITDA set
forth in projections delivered by Borrowers to Agent and accepted by Agent in
writing.

2.04.    Amendment to Section 12.6. Section 12.6 of the Loan Agreement is hereby
deleted in its entirety.
2.05.    Amendment to Section 13.8. Section 13.8 of the Loan Agreement is hereby
amended by deleted the penultimate sentence contained therein and inserting the
following in lieu thereof:
On the effective date of its resignation or removal, the retiring or removed
Agent shall be discharged from its duties and obligations hereunder but shall
continue to have all rights and protections under the Loan Documents with
respect to actions taken or omitted to be taken by it while Agent, including the
indemnification set forth in Section 14.2, and all rights and protections under
this Section 13.
2.06.    Amendment to Section 15.1.1(c). Section 15.1.1(c) of the Loan Agreement
is hereby amended in its entirety and the following is inserted in lieu thereof:
(c)    without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Revolver Commitment of
such Lender; (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (except as provided in
Section 4.2); (iii) extend the Revolver Termination Date applicable to such
Lender’s Obligations;

6

--------------------------------------------------------------------------------




(iv) amend this clause (c) or (v) amend the definitions of Seasonal Availability
Block or Temporary Availability Block.
2.07.    Amendments to Table of Contents. The Table of Contents to the Loan
Agreement shall be amended as required to reflect the amendments to the Loan
Agreement set forth in Article II of this Agreement.
2.08.    Amendment to Section 5.02 of the Sixth Amendment. Section 5.02 of the
Sixth Amendment is hereby amended by deleting each reference to “November 30,
2015” in such Section 5.02 and substituting the date “December 7, 2015” in lieu
thereof.
ARTICLE III


REPRESENTATIONS AND WARRANTIES


Each Obligor hereby represents and warrants to Agent and each Lender, as of the
date hereof, as follows:
3.01.    Representations and Warranties. After giving effect to this Amendment,
the representations and warranties set forth in Section 9 of the Loan Agreement
and in each other Loan Document are true and correct in all material respects on
and as of the date hereof with the same effect as if made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date.
3.02.    No Defaults. After giving effect to this Amendment, each Obligor is in
compliance with all terms and conditions of the Loan Agreement and the other
Loan Documents on its part to be observed and performed and no Default or Event
of Default has occurred and is continuing.
3.03.    Authority and Pending Actions. The execution, delivery, and performance
by each Obligor of this Amendment has been duly authorized by each such Obligor
(as applicable) and there is no action pending or any judgment, order, or decree
in effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Loan
Agreement or the other Loan Documents.
3.04.    Enforceability. This Amendment constitutes the legal, valid, and
binding obligation of each Obligor, enforceable against each such Obligor in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization, or
other similar laws affecting the enforcement of creditors’ rights or by the
effect of general equitable principles.
ARTICLE IV


CONDITIONS PRECEDENT AND FURTHER ACTIONS


4.01.    Conditions Precedent. This Amendment shall not be binding upon Agent,
Lenders or any Obligor until each of the following conditions precedent have
been satisfied in form and substance satisfactory to Agent (such date, the
“Seventh Amendment Effective Date”):
(a)    The representations and warranties contained herein and in the Loan
Agreement, as amended hereby, shall be true and correct in all material respects
as of the date hereof, after giving effect

7

--------------------------------------------------------------------------------




to this Amendment, as if made on such date, except for such representations and
warranties limited by their terms to a specific date;
(b)    Each Obligor shall have delivered to the Agent duly executed counterparts
of this Amendment which, when taken together, bear the authorized signatures of
the Borrowers, the Agent, and the Lenders;
(c)    Obligors shall have delivered to Agent a fully-executed copy of an
amendment to the Term Loan Agreement substantially similar to this Amendment
(the “Second Amendment to Term Loan Agreement”) and otherwise acceptable to
Agent and Lenders;
(d)    Agent shall have received a fully-executed and effective amendment to the
Intercreditor Agreement in form and substance satisfactory to Agent and Lenders;
and
(e)    Obligors shall have paid to Agent, for the benefit of itself and Lenders,
a fee in the amount of $150,000 (the “Amendment Fee”), which Amendment Fee each
Obligor hereby expressly agrees and acknowledges shall be fully earned as of the
Seventh Amendment Effective Date.
4.02.    Further Actions. Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to affect the
purposes of this Amendment.
ARTICLE V


AFFIRMATIVE COVENANTS


5.01.    Equity Infusion and/or Additional Third Lien Debt.
(a)    Obligors hereby covenant and agree that, on or prior to January 29, 2016
(the “Seventh Amendment Specified Mandatory Prepayment Date”), (a) US Obligors
shall receive net proceeds of not less than $10,000,000 in the form of
(i) additional equity capital, in form and substance, and on terms, satisfactory
to Agent in all respects and/or (ii) additional financing from either Sponsor
and the other Third Lien Creditors pursuant to the Third Lien Subordinated
Note(s) and the other Third Lien Loan Documents, which shall be in form and
substance, and on terms, satisfactory to Agent in all respects and (b) the net
proceeds of any such equity capital and/or additional Third Lien Debt in an
aggregate amount of not less than $10,000,000 shall be applied as a mandatory
prepayment of the US Revolver Loans outstanding on the Seventh Amendment
Specified Mandatory Prepayment Date (and solely to the extent that the
outstanding principal balance of US Revolver Loans has been reduced by such
mandatory prepayment to, or is, $0, such net proceeds may be received as cash to
the balance sheet of the US Obligors for use as working capital in the business
of the US Obligors) (such transaction, and all matters related thereto, entered
into in connection therewith or contemplated thereby, collectively,
the “Additional Liquidity Transaction”).
(b)    Obligors hereby covenant and agree to (i) provide Agent with status
updates with respect to the Additional Liquidity Transaction on (w) December 15,
2015, (x) December 31, 2015, (y) January 8, 2016, and (z) January 15, 2016, and
as otherwise reasonably requested by Agent, and such status updates shall be in
scope and detail satisfactory to Agent in all respects, and (ii) deliver to
Agent all presentations prepared for, or delivered to, investors or potential
investors in connection the Additional Liquidity Transaction, including, without
limitation, that certain presentation used by Oppenheimer with

8

--------------------------------------------------------------------------------




certain investors, promptly after such preparation and/or delivery, and deliver
to Agent any other written materials in connection with the Additional Liquidity
Transaction as Agent may request from time to time.
ARTICLE VI


COSTS AND EXPENSES


Without limiting the terms and conditions of the Loan Documents, notwithstanding
anything in the Loan Documents to the contrary, Obligors jointly and severally
agree to pay on demand: (a) all reasonable costs and expenses incurred by Agent
in connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant to this Amendment and any and all
subsequent amendments, modifications, and supplements to this Amendment,
including, without limitation, the reasonable costs and fees of Agent’s legal
counsel; and (b) all reasonable costs and expenses reasonably incurred by Agent
in connection with the enforcement or preservation of any rights under the Loan
Agreement, this Amendment, and/or the other Loan Documents, including, without
limitation, the reasonable costs and fees of Agent’s legal counsel.
ARTICLE VII


MISCELLANEOUS


7.01.    No Course of Dealing. The consents and waivers set forth herein are a
one-time accommodation only and relate only to the matters set forth in
Article III herein. The consents and waivers are not a consent to any other
deviation of the terms and conditions of the Loan Agreement or any other Loan
Document unless otherwise expressly agreed to by Agent and Lenders in writing.
7.02.    Cross-References. References in this Amendment to any Section are,
unless otherwise specified, to such Section of this Amendment.
7.03.    Instrument Pursuant to Loan Agreement. This Amendment is a Loan
Document executed pursuant to the Loan Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered, and applied in
accordance with the terms and provisions of the Loan Agreement. Any failure by
Obligors to comply with any of the terms and conditions of this Amendment,
including, without limitation, any of the undertakings set forth in Article V
hereof, shall constitute an immediate Event of Default.
7.04.    Acknowledgment of the Obligors. Each Obligor hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Obligor with all of the provisions of this Amendment: (a) are within the
powers and purposes of such Obligor; (b) have been duly authorized or approved
by the board of directors (or other appropriate governing body) of such Obligor;
and (c) when executed and delivered by or on behalf of such Obligor will
constitute valid and binding obligations of such Obligor, enforceable in
accordance with its terms. Each Obligor reaffirms its obligations to perform and
pay all amounts due to Agent or Lenders under the Loan Documents (including,
without limitation, its obligations under any promissory note evidencing any of
the Loans) in accordance with the terms thereof, as amended and modified hereby.
7.05.    Loan Documents Unmodified. Each of the amendments provided herein shall
apply and be effective only with respect to the provisions of the Loan Document
specifically referred to by such amendments. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Loan Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect

9

--------------------------------------------------------------------------------




and are hereby ratified and confirmed in all respects. Nothing contained in this
Amendment shall in any way impair the validity or enforceability of the Loan
Documents, as modified hereby, or alter, waive, annul, vary, affect, or impair
any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein, except as otherwise specifically provided
in this Amendment. Subject to the terms of this Amendment, any lien and/or
security interest granted to Agent, for the benefit of Lenders, in the
Collateral set forth in the Loan Documents shall remain unchanged and in full
force and effect and the Loan Agreement and the other Loan Documents shall
continue to secure the payment and performance of all of the Obligations.
7.06.    Parties, Successors and Assigns. This Amendment represents the
agreement of Obligors, Agent and each Lenders signatory hereto with respect to
the subject matter hereof, and there are no promises, undertakings,
representations, or warranties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. This
Amendment shall be binding upon and inure to the benefit of Obligors, Agent,
Lenders, and their respective successors and assigns, except that (a) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (b) any assignment by a Lender must be made in
compliance with Section 14.3 of the Loan Agreement.
7.07.    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
such agreement. This Amendment may be executed and delivered by facsimile or
electronic mail, and will have the same force and effect as manually signed
originals.
7.08.    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only, are not a part of this Amendment, and shall
not affect the interpretation hereof.
7.09.    Miscellaneous. This Amendment is subject to the general provisions set
forth in the Loan Agreement, including, but not limited to, Sections 15.14,
15.15, and 15.16.
7.10.    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
7.11.    Release.
(a)    EACH OBLIGOR HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES AGENT,
LENDERS AND THEIR AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, MEMBERS, ATTORNEYS AND REPRESENTATIVES (EACH, A
“RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, ACTIONS OR CAUSES OF ACTION WHATSOEVER (EACH, A
“CLAIM”) THAT SUCH OBLIGOR MAY NOW HAVE OR CLAIM TO HAVE AGAINST ANY RELEASED
PERSON ON THE DATE OF THIS AMENDMENT, WHETHER KNOWN OR UNKNOWN, OF EVERY NATURE
AND EXTENT WHATSOEVER, FOR OR BECAUSE OF ANY MATTER OR THING DONE, OMITTED OR
SUFFERED TO BE DONE OR OMITTED BY ANY OF THE RELEASED PERSONS THAT BOTH
(1) OCCURRED PRIOR TO OR ON THE DATE OF THIS AMENDMENT AND (2) IS ON ACCOUNT OF
OR IN ANY WAY CONCERNING, ARISING OUT OF OR FOUNDED UPON THE LOAN AGREEMENT OR
ANY OTHER LOAN DOCUMENT.

10

--------------------------------------------------------------------------------




(b)    EACH OBLIGOR INTENDS THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
(c)    EACH OBLIGOR ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT
FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO
SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREES THAT THIS AMENDMENT AND
THE ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING
ANY SUCH DIFFERENCES OR ADDITIONAL FACTS.
7.12.    Total Agreement. This Amendment, the Loan Agreement, and all other Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
hereof.
7.13.    Amendment to Term Loan Agreement. Each of the undersigned Lenders and
Agent hereby acknowledge that as of the Seventh Amendment Effective Date,
Obligors, Term Agent and Term Loan Lenders are agreeing to the Second Amendment
to Term Loan Agreement in the form attached hereto as Annex I. Agent and Lenders
hereby acknowledge and consent to the Second Amendment to Term Loan Agreement,
including, without limitation, for purposes of the Intercreditor Agreement.


[Remainder of Page Intentionally Left Blank]



11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.
BORROWERS:


TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as Parametric
Sound Corporation


By: /s/ John T. Hanson
Name: Juergen Stark
Title: Chief Financial Officer, Treasurer and Secretary



VOYETRA TURTLE BEACH, INC.,
a Delaware corporation


By: /s/ John T. Hanson
Name: Juergen Stark
Title: Chief Financial Officer, Treasurer and Secretary




TURTLE BEACH EUROPE LIMITED,
a company limited by shares and incorporated in England and Wales with company
number 03819186


By: /s/ John T. Hanson
Name: Juergen Stark
Title: Chief Financial Officer, Treasurer and Secretary




Signature Page to Seventh Amendment to Loan, Guaranty and Security Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Agent and Lender
By: /s/ Matthew Van Steenhuyse
Name: Matthew Van Steenhuyse
Title:    Senior Vice President



Guarantor Consent to Seventh Amendment to Loan, Guaranty and Security Agreement

--------------------------------------------------------------------------------




GUARANTOR CONSENT
The undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of the foregoing
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of the foregoing
Amendment, each reference in any Loan Document to the “Loan Agreement,”
“thereunder,” “thereof” or words of like import shall mean and be a reference to
the Loan Agreement, as amended by the foregoing Amendment, (b) confirms and
agrees that the pledge and security interest in the Collateral granted by it
pursuant to any Security Documents to which it is a party shall continue in full
force and effect, (c) acknowledges and agrees that such pledge and security
interest in the Collateral granted by it pursuant to such Security Documents
shall continue to secure the Obligations purported to be secured thereby, as
amended or otherwise affected hereby, and (d) agrees to be bound by the release
set forth in Section 6.11 of the Amendment.
VTB HOLDINGS, INC.,
a Delaware corporation
By:     
Name:
Title:



Guarantor Consent to Seventh Amendment to Loan, Guaranty and Security Agreement

--------------------------------------------------------------------------------




ANNEX I
SECOND AMENDMENT TO TERM LOAN AGREEMENT
Attached hereto



Annex I to Seventh Amendment to Loan, Guaranty and Security Agreement